Citation Nr: 1506588	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 2000 to August 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2013, at which time the Board remanded the claim for a supplemental medical opinion.  The case is now returned for appellate review.

Unfortunately, for the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded this case, as noted in the introduction above, for a supplemental medical opinion addressing whether there was clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder; and if so, whether there was clear and unmistakable evidence that the pre-existing psychiatric disorder was not aggravated by service.

The Veteran underwent another VA examination in May 2013.  The examiner noted that the Veteran was an unreliable historian, often making contradictory statements or indicating that he was unable to recall certain events in his past.  The examiner found that there was clear and unmistakable evidence in the historical documents in the claims file (i.e., military service records in 2000 and the 2011 VA examination report) that the Veteran had, on more than one occasion, previously reported that: 1) he was a victim of childhood abuse; 2) that he suffered from child depression; and 3) that he received mental health treatment prior to his military service.  The examiner noted that interpersonal trauma and depression in childhood were known risk factors for depression later in life.  The examiner further found that given that the Veteran had been unable to identify any specific trauma or stressor during his military service, there was no clear and unmistakable evidence that his military service aggravated his pre-existing mental health problems.

The May 2013 VA examiner found that there was clear and unmistakable evidence of a pre-existing psychiatric disorder based on the Veteran's reports.  The May 2013 examiner noted further that there was no clear and unmistakable evidence that the Veteran's pre-existing mental health problems were aggravated by service because the Veteran had been unable to identify any specific trauma or stressor.  The standard, which is a legal standard, rather than a medical standard, is whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  Therefore, the examiner's assessment that there was no clear and unmistakable evidence of aggravation does not accurately address the legal burden VA must overcome to rebut the presumption of soundness (i.e., clear and unmistakable evidence of both a pre-existing disability and clear and unmistakable evidence that the pre-existing disability was not aggravated by service).  Id.  

Also, as for the rationale for finding no aggravation in service, while the Veteran did not report any specific trauma or stressor in service, he reported that he was suicidal in service and service treatment records show that he had created a noose, but had not used it.  In addition, the Veteran had, among other symptoms, depressed or irritable mood nearly every day, markedly diminished interest or pleasure in activities, sleep and appetite problems, psychomotor retardation, daily fatigue, and feelings of worthlessness, or excessive or inappropriate guilt.  Given that four months prior at entry into service, clinical psychiatric evaluation was normal, the August 2000 entry suggests an increase in severity of psychiatric symptoms.  However, this change in evaluation of the Veteran's mental health was not addressed by the VA examiner in determining that there was no aggravation of the Veteran's pre-existing psychiatric disorder.  

As the May 2013 opinion is not probative as to the issue of aggravation, the case must be returned for another medical opinion.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.2.  In this case, no adequate VA opinion has been offered regarding the relationship between the Veteran's depression and service, to include whether a pre-existing depression was aggravated by service.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any information he has pertaining to the mental health treatment he received prior to his entry into military service.  If the Veteran complies and signs the proper release, make reasonable efforts to obtain the records identified by the Veteran.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

2.  Ask the Veteran to identify any other relevant treatment records, including any more recent mental health treatment he has received, both through VA and privately.  Make arrangements to obtain copies of relevant treatment records identified.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the Veteran and indicate what further steps, if any, VA will take concerning the claim.

3.  After conducting the above development, make arrangements for the Veteran's claims file to be reviewed by a VA psychologist or psychiatrist to determine the etiology of his present psychiatric disability.  If necessary, additional examination should be provided.  The examiner should review the record prior to examination and should make specific reference to the in-service findings, as well as the Veteran's contention that his depression worsened during service. The examiner should provide an opinion as to the following questions:

A. Is it medically undebatable that the Veteran had a pre-existing psychiatric disability prior to his entry into service?  

B.  If so, is it medically undebatable that the Veteran's preexisting psychiatric disability DID NOT undergo an increase in disability during service beyond the natural progress of the disability? 

C.  If the answers to the above are both no, is it at least as likely as not (50 percent or better probability) that the Veteran's depression had its onset in military service?

In making these assessments please address the following:

1)  The service treatment records show that the Veteran's April 2000 enlistment examination included a normal psychiatric clinical evaluation.  The Veteran also denied a history of depression or excessive worry, or nervous trouble of any sort on the Report of Medical History at entry into service.  

2) An August 1, 2000, a mental health evaluation noted that the Veteran was recommended for administrative separation.  The assessment included an Axis I diagnosis of depressive disorder, existed prior to entry.

3)  An August 9, 2000 treatment record noted that the Veteran had suicidal thinking.  He complained that the separation paperwork was taking too long.

4)  The Veteran's DD-Form 214 shows that he separated from service on August 14, 2000.  The character of service was uncharacterized; and the narrative reason for separation was erroneous entry.

5)  VA examination in April 2011 with Axis I diagnosis of depressive disorder which the examiner found was as least as likely as not related to depression diagnosed in service; and a supplemental opinion from that examiner finding instead that the Veteran's depression began in early childhood due to dysfunctional family system and physical abuse.  The examiner further found that the Veteran's depression did not begin in the military but was diagnosed shortly after he went into service with essentially unchanged symptoms.

6)  VA examination in May 2013 in which the examiner found clear and unmistakable evidence in the historical documents in the claims file (i.e., military service records in 2000 and the 2011 VA examination report) that the Veteran had, on more than one occasion, previously reported that: 1) he was a victim of childhood abuse; 2) that he suffered from child depression; and 3) that he received mental health treatment prior to his military service.  The examiner noted that interpersonal trauma and depression in childhood were known risk factors for depression later in life.  The examiner further found that given that the Veteran had been unable to identify any specific trauma or stressor during his military service, there was no clear and unmistakable evidence that his military service aggravated his pre-existing mental health problems.

A complete rationale for all opinions expressed must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, this must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




